     Case 1:19-cv-00112-JRH-BKE Document 10 Filed 08/10/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                  AUGUSTA DIVISION


DANNY RAY PIRTLE,II,

              Plaintiff,

       V.                                               CV 119-112


ANDREW M.SAUL,Commissioner
of Social Security Administration,

              Defendant.



                                        ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion.

Therefore, pursuant to sentence four of 42 U.S.C. § 405(g), the Court REVERSES the final

decision of the Commissioner and REMANDS this case to the Commissioner for further


consideration in accordance with the Court's opinion.

       SO ORDERED this                 of August, 2020, at Augusta, Georgia.




                                          J. RAn^AL HALK CHIEF JUDGE
                                          UNITm STATES DISTRICT COURT
                                          SOUrmRN DISTRICT OF GEORGIA
